UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
FRANKIE BRETON,

                              Plaintiff,

       against
                                                          CIVIL ACTION NO.: 17 Civ. 09247 (JGK) (SLC)

                                                                             ORDER
CITY OF NEW YORK, et al.,

                              Defendants.



SARAH L. CAVE, United States Magistrate Judge.

       A telephone conference was held today, April 6, 2020, regarding Plaintiff Frankie Breton’s

Letter-Motion for Discovery. (ECF No. 80). Mr. Breton’s Letter-Motion is GRANTED.

       The City of New York is directed to search for and produce any “Activate Investigation

Card” DD5 reports for Mr. Manuel Matias, related to his active I-card at the time of Plaintiff’s

arrest. The parties may stipulate to any necessary confidentiality restrictions on their production.

       The parties’ deadline to complete fact discovery is adjourned to Monday, June 1, 2020.

The Telephone Conference scheduled for Thursday, April 30, 2020 is adjourned sine die. By

Friday, May 15, 2020, the parties are directed to file a joint status report stating (1) how many

depositions have been taken, (2) how many are outstanding, and (3) their anticipated date of

completion.

       The Clerk of Court is respectfully directed to close ECF No. 80.
Dated:   New York, New York
         April 6, 2020

                                  SO ORDERED



                                  _________________________
                                  SARAH L. CAVE
                                  United States Magistrate Judge




                              2
